Per curiam.
This disciplinary matter is before the Court pursuant to the report and recommendation of special master H. Maddox Kilgore, who recommends that the Court accept the petition for voluntary surrender of license filedby Gerald W. Fudge (State Bar No. 279200). In his petition, Fudge, who has been a member of the State Bar of Georgia since 1972, admitted that in February 2016, he pled guilty to conspiracy to commit bank fraud under 18 USC § 371, a felony, in the United States District Court for the Northern District of Georgia and was sentenced to three years probation and restitution in the amount of $2,150,617.32. Fudge admitted that by virtue of his felony conviction, he violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct. See Bar Rule 4-102. Thus, he requested acceptance of the voluntary surrender of his license to practice law, which he acknowledges is tantamount to disbarment. The Bar responded, urging acceptance of Fudge’s petition and asserting that this Court routinely accepts petitions for voluntary surrender in cases of felony convictions involving dishonesty. See In the Matter of Gibson, 298 Ga. 437 (782 SE2d 442) (2016); In the Matter of Griffieth, 298 Ga. 436 (782 SE2d 443) (2016); In the Matter of Campbell, 282 Ga. 688 (653 SE2d 51) (2007). Based on these facts, the special master recommends that the Court accept the petition.
We have reviewed the record and agree to accept Fudge’s petition for voluntary surrender of his license. Accordingly, the name of Gerald W. Fudge is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Fudge is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur, except Grant, J., not participating.